Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on January 7, 2022. Claims 3, 11, 17 and 20 were canceled. Claims 1-2, 4-10, 12-16 and 18-19 are now pending in the application.
	
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.




3.	Claims 1-2, 4, 10, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NTT DOCOMO, INC. (“UE capability coordination for LTE-NR Dual Connectivity”, R2-1702680, 3GPP TSG-RAN WG2 #97bis, 3rd-7th April 2017, Spokane, USA.; hereinafter refer as ‘NTT’) in view of Yum et al. (U.S. 20160157228; hereinafter ‘Yum’; all are cited by the applicants).

	- In regard to claims 1 and 15, NTT discloses for the transmission capability update device and method, applied to a terminal in communication with a long-term evolution ‘LTE’ base station and a new radio ‘NR’ base station (for example see UE, eNB/gNB and gNB/eNB in fig. 2.1-1; wherein gNB/eNB implemented as gNB or ‘NR’ base station; and eNB/gNB implemented as eNB or ‘LTE’ base station), which comprise
	sending initial capability report information to the LTE base station and the NR base station, wherein the initial capability report information comprises an initial transmission capability of the terminal (for example see Section 2.1. UE capability structure and Proposal 4: wherein the master node should be able to forward UE-EUTRA-NR-Capability and the secondary RAT specific capability (UE-NR-Capability or UE-EUTRA- Capability) to the secondary node within “SCG-ConfigInfo” as disclosed in fig. 2.1-1; and wherein UECapabilityInformation, e.g. ‘initial capability report information’, being sent by the UE to the eNB/gNB and gNB/eNB based on the UECapabilityEnquiry from eNB/gNB);
for example see UE in fig. 2.1-1; “UECapabilityInformation” with “UE-EUTRA-NR Capability-r15” including “support DC band combinations”; Proposal 2), to facilitate the NR base station sending the changed transmission capability of the terminal to the LTE base station (for example see fig. 2.1-1; ‘SCG-ConfigInfo’ and Proposal 4). NTT does disclose for the more generic term of ‘UECapabilityInformation’, which may comprise capability update information as well; but fails to explicitly disclose the method steps of ‘determining’ that a transmission capability of the terminal has changed; ‘generating’ capability update report information indicating a changed transmission capability of the terminal. However, such limitation lacks thereof from NTT reference is well known in the art and disclosed by Yum.
In an analogous art, Yum discloses system and method for notifying change of capability of the terminal, e.g. ‘terminal capability’ (for example see Yum: page 1, paras 3, 10; Abstract); wherein method steps such as “determining that a transmission capability of the terminal has changed; generating capability update report information indicating a changed transmission capability of the terminal” is specified in Yum: S1110 and S1130 in fig. 11; S1430 in fig. 14; page 8, paras 105-106.
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the Yum’s teachings into the NTT’ invention to arrive the claimed invention with a motivation for signaling UE capability change to enable more efficient signaling of UE capability change, as disclosed in Yum: page 1, paras 3, 10.

NTT discloses for the transmission capability update method, applied to a new radio ‘NR’ base station in communication with a terminal and a long-term evolution ‘LTE’ base station (for example see UE, eNB/gNB and gNB/eNB in fig. 2.1-1; wherein gNB/eNB implemented as gNB or ‘NR’ base station and eNB/gNB implemented as eNB or ‘LTE’ base station), which comprises
receiving initial capability report information sent by the terminal, wherein the initial capability report information comprises an initial transmission capability of the terminal; and storing the initial transmission capability of the terminal (for example see Section 2.1. UE capability structure; fig. 2.1-1: wherein UECapabilityInformation, e.g. ‘initial capability report information’, being sent by the UE to the eNB/gNB and gNB/eNB based on the UECapabilityEnquiry from eNB/gNB; and wherein ‘storing’ the transmission capability in eNB/gNB is obvious to implement different functions of eNB/gNB);
receiving capability update report information sent by the terminal, wherein the capability update report information comprises a changed transmission capability of the terminal (for example see fig. 2.1-1; “UECapabilityInformation” with “UE-EUTRA-NR Capability-r15” including “support DC band combinations”; Proposal 2; and wherein the more generic term of ‘UECapabilityInformation’ may comprise capability update information as well, e.g. capability update report information); and 
sending the changed transmission capability of the terminal to the LTE base station (for example see fig. 2.1-1; ‘SCG-ConfigInfo’ and Proposal 4). NTT may not explicitly disclose the method steps of ‘determining’ that a transmission capability of the terminal has changed; ‘generating’ capability update report information indicating a changed transmission capability of NTT reference is well known in the art and disclosed by Yum.
In an analogous art, Yum discloses system and method for notifying change of capability of the terminal, e.g. ‘terminal capability’ (for example see Yum: page 1, paras 3, 10; Abstract); wherein method steps such as “determining that a transmission capability of the terminal has changed; generating capability update report information indicating a changed transmission capability of the terminal” is specified in Yum: S1110 and S1130 in fig. 11; S1430 in fig. 14; page 8, paras 105-106.
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the Yum’s teachings into the NTT’ invention to arrive the claimed invention with a motivation for signaling UE capability change to enable more efficient signaling of UE capability change, as disclosed in Yum: page 1, paras 3, 10.

- In regard to claim 2, 12 and 16, in addition to features recited in base claims (see rationales discussed above), the combination of Yum and NTT further discloses for detecting a change of transmission capability of a terminal at two instances of time (for example see Yum: fig. 14; page 9, para 113, with different time frames/instances of time; and wherein receiving and storing the initial transmission capability of the terminal is disclosed in S1320 in fig. 13, paras 109-110: wherein ‘UECapabilityInformation’ is the initial capability information; fig. 15; page 9, para 112; page 10, paras 1216-127).
 NTT lacks what Yum discloses for system and method for notifying change of capability of the terminal, e.g. ‘terminal capability’ (for example see page 1, paras 3, 10; Abstract); wherein method steps of when it is determined that a transmission capability of the terminal has changed according to the capability update report information (for example see S1110 and S1130 in fig. 11; S1410 and S1430 in fig. 14; page 8, paras 105-106), updating locally stored information according to the changed transmission capability of the terminal (for example see page 9, para 112; fig. 15; page 10, paras 1216-127).
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the Yum’s teachings into the NTT’ invention to arrive the claimed invention with a motivation for signaling UE capability change to enable more efficient signaling of UE capability change, as disclosed in Yum: page 1, paras 3, 10.

- In regard to claims 4, 13 and 18, in addition to features recited in base claims (see rationales discussed above), the combination of Yum and NTT further discloses for receiving and allowing transmission of changed capability information (for example see Yum: S1110-1120 in fig. 11; page 8, para 106; S1410-1420 in fig. 14: see ‘UECapabilityChangeIndication’ and ‘UECapabilityUpdateEnquiry’).
NTT lacks what Yum discloses for system and method for notifying change of capability of the terminal, e.g. ‘terminal capability’ (for example see page 1, paras 3, 10; Abstract); wherein method steps of when it is determined that a transmission capability of the terminal has changed according to the capability update report information (for example see S1110 and S1130 in fig. 11; S1410 and S1430 in fig. 14; page 8, paras 105-106), updating locally stored information according to the changed transmission capability of the terminal (for example see page 9, para 112; fig. 15; page 10, paras 1216-127).
Yum’s teachings into the NTT’ invention to arrive the claimed invention with a motivation for signaling UE capability change to enable more efficient signaling of UE capability change, as disclosed in Yum: page 1, paras 3, 10.

- Regarding claim 14, in addition to features recited in base claim 10 (see rationales discussed above), the NTT further discloses for X2 interface, interface which standardized by 3GPP between node B’s (for example see fig. 2.1-1; Proposal 2).
NTT lacks what Yum discloses for system and method for notifying change of capability of the terminal, e.g. ‘terminal capability’ (for example see page 1, paras 3, 10; Abstract); wherein method steps of when it is determined that a transmission capability of the terminal has changed according to the capability update report information (for example see S1110 and S1130 in fig. 11; S1410 and S1430 in fig. 14; page 8, paras 105-106), updating locally stored information according to the changed transmission capability of the terminal (for example see page 9, para 112; fig. 15; page 10, paras 1216-127).
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the Yum’s teachings into the NTT’ invention to arrive the claimed invention with a motivation for signaling UE capability change to enable more efficient signaling of UE capability change, as disclosed in Yum: page 1, paras 3, 10.

s 5-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over NTT DOCOMO, INC. (“UE capability coordination for LTE-NR Dual Connectivity”, R2-1702680, 3GPP TSG-RAN WG2 #97bis, 3rd-7th April 2017, Spokane, USA.; hereinafter refer as ‘NTT’) in view of Yum et al. (U.S. 20160157228) as applied in part 3 rejection above; and further in view of INTELCORPORATION HUAWEI APPLE HISILICON VIVO OPPO (“WF on UE capability signaling for LTE-NR DC Band Combination”, R4-1708944, 3GPP TSG-RAN WG4 RAN4 #84, Berlin, Germany, 27th-29th August, 2017; hereinafter ‘Intel’; all are cited by the applicants).

- In regard to claims 5-6 and 19, in addition to features recited in base claims (see rationales discussed above), the combination of Yum and NTT further lacks what Intel discloses for terminal transmission capability related to single and dual uplink transmission (for example see Intel: page 3, “Proposal”).
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the Intel’s teachings into the NTT’ invention to arrive the claimed invention with a motivation for simultaneous LTE-NR UL transmission to improve performance in certain bands and CA combinations as disclosed in Intel: page 1, “Background”.

5.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over NTT DOCOMO, INC. (“UE capability coordination for LTE-NR Dual Connectivity”, R2-1702680, 3GPP TSG-RAN WG2 #97bis, 3rd-7th April 2017, Spokane, USA.; hereinafter refer as ‘NTT’) in view of Yum et al. (U.S. 20160157228) as applied in part 3 rejection above; and further in Yum et al. (U.S. 20160157228) as applied in part 3 rejection above; and further in view of Qualcomm Incorporated (“UE over heating problem”, R2-1708978, 3GPP TSG-RAN WG2 Meeting #99, Berlin, Germany, 21st-25th August 2017; hereinafter ‘Qualcomm’; all are cited by the applicants).

- In regard to claims 7-8, in addition to features recited in base claims (see rationales discussed above), the combination of Yum and NTT further lacks what Qualcomm discloses for RRC signaling or Terminal assistance information signaling to facilitate signaling of terminal capabilities (for example see Qualcomm: figs. 1 and 2).
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the Qualcomm’s teachings into the NTT’ invention to arrive the claimed invention with a motivation for alleviating the UE’s overheating with assistance information for re-configuration, as disclosed in Qualcomm: page 1, Section 1: Introduction.

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over NTT DOCOMO, INC. (“UE capability coordination for LTE-NR Dual Connectivity”, R2-1702680, 3GPP TSG-RAN WG2 #97bis, 3rd-7th April 2017, Spokane, USA.; hereinafter refer as ‘NTT’) in view of Yum et al. (U.S. 20160157228) as applied in part 3 rejection above; and further in view of NTT DOCOMO Inc. (“UE capability and Radio Configuration Coordination for NR-LTE tight interworking”, R2-167109, 3GPP TSG-RAN2# 95bis, 10-14 Oct. 2016, Kaohsiung, Taiwan; hereinafter ‘NTT DOCOMO’; all are cited by the applicants).

In regard to claim 9, in addition to features recited in base claim 1 (see rationales discussed above), the combination of Yum and NTT further lacks what NTT DOCOMO discloses for adapting terminal configuration to change terminal capability (for example see fig. 1; “RRCConnectionReconfiguration”)
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the NTT DOCOMO’s teachings into the NTT’ invention to arrive the claimed invention with a motivation to improve UE capability and Radio Configuration Coordination for NR-LTE tight interworking, as disclosed in NTT DOCOMO: page 1, Section 1: Introduction.
	
7. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Amendment/Arguments
8.	Applicant’s amendment/arguments filed on 01/07/2022 have been fully considered but they are not persuasive.
	Applicants, in the outstanding response dated 01/07/22 (see Remarks; pages 9-13), pertaining the rejection of claims 1, 10 and 15 under 35 U.S.C. § 103(a) as being unpatentable over the combination of Yum and NTT, appear to rely of the limitation in the amended claims 1, 10 and 15, to argue that the applied references fail to render the claimed invention not obvious.
Yum and NTT does disclose (as also disclosed in part 3 above of this office action) for UE, eNB/gNB and gNB/eNB in fig. 2.1-1; wherein gNB/eNB implemented as gNB or ‘NR’ base station; and eNB/gNB implemented as eNB or ‘LTE’ base station; and wherein the method step of “sending initial capability report information comprising an initial transmission capability of the terminal to the LTE base station and the NR base station” is specified in Section 2.1. UE capability structure and Proposal 4: wherein the master node should be able to forward UE-EUTRA-NR-Capability and the secondary RAT specific capability (UE-NR-Capability or UE-EUTRA- Capability) to the secondary node within “SCG-ConfigInfo” as disclosed in fig. 2.1-1, i.e. “to both LTE base station and NR base station”; and wherein UECapabilityInformation, e.g. ‘initial capability report information’, being sent by the UE to the eNB/gNB and gNB/eNB based on the UECapabilityEnquiry from eNB/gNB. Therefore, Examiner concludes that the combination of Yum and NTT teaches the arguable feature(s).
	In response to applicant’s argument for claim 10 with the amended limitation, e.g. “receiving initial capability report information sent by the terminal, wherein the initial capability report information comprises an initial transmission capability of the terminal”; the examiner respectfully disagrees. The combination of Yum and NTT does disclose (as also disclosed in part 3 above of this office action) for UE, eNB/gNB and gNB/eNB in fig. 2.1-1; wherein gNB/eNB implemented as gNB or ‘NR’ base station; and eNB/gNB implemented as Yum and NTT teaches the arguable feature(s).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shaheen et al. (U.S. 10,485,000), Gholmieh et al. (U.S. 10,536,955), Yiu; Candy (U.S. 11,019655), Xu et al. (U.S. 11,160,083) and Xiao et al. (U.S. 2019/0327607) are all cited to show system/devices and methods for improving the transmission capability of UE in telecommunication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


March 17, 2022